NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FAUSTINO MEZA-ESPINOZA,                         No.    17-70232

                Petitioner,                     Agency No. A201-114-490

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Faustino Meza-Espinoza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      The BIA did not err in finding that Meza-Espinoza failed to establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Barbosa v.

Barr, 926 F.3d 1053, 1059-60 (9th Cir. 2019) (concluding that “individuals

‘returning to Mexico [from] the United States [who] are believed to be wealthy’”

was too broad to constitute a cognizable social group); Ramirez-Munoz v. Lynch,

816 F.3d 1226, 1229 (9th Cir. 2016) (concluding “imputed wealthy Americans”

returning to Mexico did not constitute a particular social group). Substantial

evidence supports the agency’s determination that Meza-Espinoza otherwise failed

to establish that he would be persecuted on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be


                                           2
free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”).

          Substantial evidence also supports the agency’s denial of CAT relief because

Meza-Espinoza failed to show that it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

          The record does not support Meza-Espinoza’s contention that the agency

failed to consider all relevant evidence or otherwise erred in considering CAT

relief.

          PETITION FOR REVIEW DENIED.




                                            3